Case 1:18-cv-02555-MKB-RLM Document 39 Filed 02/06/20 Page 1 of 1 PageID #: 377




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

    TODD C. BANK, Individually and on Behalf of                   1;18-cv-02555-MKB-RLM
    All Others Similarly Situated,
                                                                 NOTICE OF DISMISSAL
                                                 Plainﬂ/ii       UNDER RULE 4l(a)(2)
                                                                 OF THE FEDERAL RULES
                          -against                               OF CIVIL PROCEDURE
    VIVINT SOLAR, INC.,

                                                 Defendant.


         PLEASE TAKE NOTICE that, pursuant to Rule 4l(a)(2) of the Federal Rules of Civil

  Procedure, this action is dismissed with prejudice and without costs to any party.

  Dated: February 5, 2020                                              I


      s/ Todd c. Bank                                 %                          /
  TODD C. BANK,                                        HARRIS BEAC LLC
   ATTORNEY AT LAW, P.C.                               100 Wall Street
  1 19-40 Union Turnpike                               23rd Floor
  Fourth Floor                                         New York, New York 10005
  Kew Gardens, New York 11415                          (212) 687-0100
  (718) 520-7125                                                    14,2]
  By Todd c. Bank                                      By: /Z83’ Z % '7
  Counsel to Plaintiﬁ‘                                 Counsel to Defendant




                                                      SO-ORDERED




                                                      Margo K. Brodie
                                                      United States District Judge
